Explanations of vote
Oral explanations of vote
Madam President, I am very pleased indeed to be able to make a contribution to this debate very briefly because it is important in the times in which we live, when the Third World is suffering greatly from lack of food, to realise that we in the European Union, although facing an economic crisis, are nevertheless extremely wealthy compared with the Third World. Therefore I am very pleased by the fact that we in Parliament are recognising that we have a moral and political duty to those who are in dire danger. We only have to see the pictures sometimes on our television sets to realise that the matter is extremely urgent.
So I congratulate Mr Mitchell on this report. It is a welcome development that is worthy of our support and I am very pleased that I was able to give it mine.
Madam President, like Mr Sumberg, I would like to say why we voted for this report. It was quite a difficult decision because we are paying for the transfer with taxpayers' money.
But what we are doing is actually feeding a hundred million people, who would otherwise have died by the end of next year. The World Food Programme is feeding 20 to 25 million people who are at risk from malnutrition and death by the end of 2009 if we do not do this. One billion people are now living on one meal every two days. If we spend this money wisely, we will give them one meal every day.
Twenty-five million people is half the population of my country, the United Kingdom. I do not wish to stand in this Parliament next year and say that I stood aside and watched half the population of my country dying of starvation because we did not do this. I am very pleased indeed that we have voted to put this emergency facility in place.
Madam President, the García-Margallo report is a report which I can approve because we are all engaged in trying to prevent tax evasion, which is important, and particularly tax evasion in relation to VAT. The black economy, which exists in all our countries, is something which is disadvantageous to the taxpayer and something which we should all be concerned about, because it means that the taxpayer loses out.
But I would like to add a rider to that by saying that it is absolutely essential that individual nation states should have the right to determine their own rate of VAT. That is not a matter for the European Union. In Britain, the Chancellor of the Exchequer has recently reduced the VAT rate in an endeavour to combat the recession. I do not think it is a very effective measure and I do not think it will make any difference, but his right to do so for an individual country is important. That is the rider I wish to make in relation to this report.
Madam President, I am glad to be able to comment on this. I am concerned about the European Union's involvement in this matter simply because this is a matter for international agreement and one-sided action by the European Union would make really no difference.
Furthermore, I think the reference in the report to the European security arrangements is unfortunate. The basis of European security is NATO. It always has been and it always will be and that is so because NATO includes our friend and ally, the United States of America. Certain parts of this Parliament are very anti-American. I am not. I remember the debt that this continent owes to the United States for our freedom and our membership of NATO. Our alliance with the United States through NATO is the basis of our defence and security and will be in the years to come.
(BG) I want to express my own motives for my support for the report, 'Women in the Balkans' prepared by my colleague Mrs Gurmai and to congratulate her for it. This report reflects the real position of women in the Balkans region without differentiating countries, depending on their different status. Here gender policies have been imposed consistently, and gradually stereotypes are being overcome. The report describes the change in the situation through change in legislation, the granting of more rights to women, the growth in governance and the participation of women in politics and management. An important aspect of the report is the assessment on the role of women from the Balkans in the development of democratic processes for maintaining stability in the region and for overcoming all military conflicts.
(DE) Madam President, Mr Kindermann has submitted a constructive resolution for the cormorant problem, for which I have gladly voted. I am pleased that this resolution has received 558 votes. The cormorant was put under protection a long time ago, when there were only a few breeding colonies left in Europe. In the meantime, it has become so prevalent that whole ponds and rivers are being eaten bare. It therefore needs to be included in Annex II of the Birds Directive. The damage it causes is jeopardising the existence of many fish farmers and fishermen. The minimum level required for preservation of the species in the Member States must be examined. Anything over and above this must be regulated. If the Commission does not act, stocks of fish species will be endangered.
I therefore ask the Commission to take this resolution seriously and to act as quickly as possible.
- (FR) Madam President, with reference to Rule 202a of our Rules of Procedure, during a plenary session we voted in favour of the European anthem being played at formal sittings. I would like to know, Madam President, why the anthem was not played when we welcomed His Holiness the Dalai Lama.
I shall enquire and provide you with an answer, Mr Audy.
Written explanations of vote
in writing. - I congratulate my colleague on this Agreement with the Republic of Korea on co-operation on anti-competitive activities. As Members will be aware, we are currently negotiating a Free Trade Agreement with Korea. It is supported by both government and opposition in Seoul and this House, in endorsing an earlier report by Mr Martin, signalled its agreement in principle. Both sides seem keen to finalise an Agreement before next June's European elections. Today's Agreement can only help that process, even accepting that there are some tricky issues remaining, such as automobiles and rules of origin regarding the Kaesong Industrial Complex.
in writing. - (PL) World economies are becoming increasingly interlinked, international trade is growing very rapidly, and direct foreign investment is becoming more frequent. I therefore fully support David Martin's report recommending acceptance of the Cooperation agreement between the EU and South Korea in the matter of anti-competitive activity. The agreement accords with the EU's previous actions in this matter and complements agreements signed as early as at the start of the nineties with the United States (1991), with Canada (1999) and with Japan (2003). The agreement with Korea will contribute to the effective implementation of competition regulations by promoting cooperation between competition protection agencies and reducing the likelihood of conflicts.
Its provisions include the obligation to provide information about implementation measures carried out by competition protection agencies which could affect the other party's material interests. It is good that the agreement introduces provisions concerning mutual assistance, coordination of implementation actions, exchange of information and guarantee of confidentiality. Korea is the EU's fourth largest non-European trading partner, while the EU is Korea's largest foreign investor. Bearing in mind the growing importance of the partnership between the two countries, the addition of Korea to the other three partners with which the EU has agreements in the range of anti-competitive activity seems fully justified.
in writing. - (PT) The Republic of Korea is the fourth largest non-European trade partner of the EU and the EU is the main foreign investor in the Republic of Korea.
This agreement seeks to ensure 'mutual recognition of competition law between the European Community and South Korea' as 'the most efficient way to tackle anticompetitive behaviour', seeking to minimise 'the use of trade defence instruments between the two parties', like those already adopted with the United States (1991), Canada (1999) and Japan (2003).
However, the European Parliament is putting its focus on the consideration that the present agreement should be written 'in the context of the overall framework of existing agreements between the European Community and the Republic of Korea and those currently under negotiation, in particular the negotiations concerning a potential free trade agreement', namely, and as the rapporteur underlines, taking into account 'the problems that have been encountered by other bilateral and interregional trade negotiations'.
In other words, the European Parliament is advocating 'increased market access', with catastrophic consequences for industry and jobs in, for example, the naval construction and repair sector in Portugal and its almost total destruction.
That is why we are voting against.
in writing. - I hope my report and the Commission proposal will provide significant benefits to both Korea and the EU. Korea is the fourth largest non-European trading partner, so it is important that we have anti-competitive safeguards.
in writing. - (DE) The fourth largest economy in Asia is being battered by the international financial crisis. Memories of the Asian currency crisis of 1997 are reawakening. While on the one hand the South Korean Government is more confident today because rapid action was taken, now there is also a crisis in Europe and USA, which makes the situation that bit more serious. Nevertheless the OECD is of the opinion that Korea will recover in the foreseeable future, the weakening Won will encourage exports and the reflationary measures will boost domestic demand.
Economic relations between the EU and Korea ought therefore to remain intact, as a result of which it makes perfect sense to set certain ground rules despite the difficult nature of the current situation. All too often only the interests of the investors are protected in economic agreements, therefore the EU must take care that employment regulations and social and environmental standards are also given sufficient consideration. This is not stated clearly enough in the report forming the basis for the vote, for which reason I have withheld my vote.
I voted for this report because the Agreement will contribute to the effective application of competition legislation by promoting cooperation between competent authorities and by reducing the likelihood of conflicts breaking out.
Korea is the EU's fourth largest non-European trading partner and the EU is Korea's largest foreign investor.
Given the growing importance of this partnership it seems appropriate that Korea should be added to the three other partners with which the EU has agreements concerning cooperation on anti-competitive action.
The agreement provides for notification of action taken by a competition authority to enforce the legislation which could affect important interests of the other party, mutual assistance, including the possibility for one side to ask the other to undertake enforcement action, and coordination of enforcement activities as well as exchange of information. There are also measures concerning confidentiality.
In a wider perspective, we need to underline the importance of multilateral trade and competition rules for achieving free and open cross-border markets
in writing. - (IT) I voted in favour of Mr Martin's report on the conclusion of the agreement between Korea and the European Community concerning cooperation on anti-competitive activities. I endorse the reasoning underlying the report and believe that this competition agreement is a more vital instrument than ever in today's climate, where trade, in particular with Asian countries, is increasing in quantity and importance. In view of the differences between the European economic system and that of Europe's trading partners, including Korea, and, in particular, the differences between production costs and between domestic consumer protection regulations in these countries, an agreement between the competition authorities represents a step towards safeguarding our businesses and goods from the dangers they encounter in today's global environment.
I voted for this report because I believe that it is vitally important for us to establish trade links which comply with competition principles not only with Korea, but also with the other countries outside the EU. We need to promote cooperation between competent authorities, thereby avoiding the likelihood of conflicts breaking out.
As I have maintained, which was also reiterated in the opinion received from the Committee on Internal Market and Consumer Protection and voted on this week, we need to offer Europe's citizens a much more varied range of business opportunities and ensure that all bilateral agreements with third countries respect consumers' rights and the principles of competition.
in writing. - (LT) The multi-year herring stock management plan in the west of Scotland is welcomed.
I believe that the monitoring of licensed fishing vessels authorised to fish in the area in question should be conducted using electronic logbooks, and that flag Member States transfer catch reports to the Fisheries Monitoring Centre on a daily basis. Vessels licensed to fish in one area should not be allowed to fish in any other area than in the west of Scotland during the same fishing trip.
It is important that data are developed to serve as a basis for the scientific assessment of herring stock in the west of Scotland. Therefore, in addition to the existing acoustic surveys which are carried out to determine the adult herring surplus indices, I support the pilot (MIP) network investigation in 2008 and 2009, allowing us to determine the appropriateness and effectiveness of this method, and to provide a second, independent herring surplus index in the area west of Scotland; I welcome this initiative. I also agree with the Commission on the fact that the management plan should be revised every four years, taking into account the recommendation of the Scientific, Technical and Economic Committee for Fisheries (STECF). However, if any changes are proposed after this review, they need to be discussed with the Pelagic Regional Advisory Council and the European Parliament.
in writing. - MEP Stevenson's report on the management of the herring stock on the West coast of Scotland presents a multi-annual plan. This is based on existing North Sea herring agreements currently agreed with Norway, to preserve a sustainable fisheries industry by placing upper and lower limits depending on the total stock size.
STECF and ICES have advised that a sustainable fishery can be maintained by managing annual mortality (measure of catches) at 0.25 when the stock size is above 75,000 tonnes and at 0.20 when the stock size falls below 75,000 tonnes, but remains above 50,000 tonnes. According to the Commission's proposal, should the size of the spawning stock fall below 50, 000 tonnes, a complete restriction on herring catches becomes effective, enabling the repopulation and regeneration and maintenance of the stock, ensuring the livelihood and future of the fishing industry which depends on a maintained fish stock.
Ireland is directly involved in this proposal, with Irish territorial waters in the North West area of Donegal falling into the zone in question. In order to preserve the fisheries industry, it is imperative that implementation of this report should begin as soon as possible to minimise disruption for fisheries.
This report requires particular attention against the backdrop of a global crisis which is demanding responsible and moderate levels of consumption.
As a result of the reform to the Common Fisheries Policy in 2002, multi-annual plans were implemented gradually, along with the recovery plans for fisheries resources of interest to the Community.
As a matter of fact, the precedent was created by the multi-annual management agreement signed with Norway in 1997 concerning North Sea herring stock, which has produced satisfactory results.
If the measures being proposed were applied, they would result in better planning of fisheries and fishing activities. Consequently, there would be several elements for guaranteeing the Fisheries Fund, TACs and special fishing permits.
One particularly important aspect is the ecosystem-based approach of this activity, which therefore guarantees that exploitation will be carried out in a responsible manner with regard to all species, many of which are on the verge of disappearing completely. Moreover, this needs to be transformed into an activity which is carried out in sustainable environmental, economic and social conditions.
in writing. - (FR) On the basis of Mrs Grabowska's report, I have voted in favour of the proposal for a Council regulation on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations within the framework of renewed consultation. I support the rapporteur, who has done everything in her power to make the final text available before the end of the year so that European citizens may benefit from it as soon as possible, and I share her view that the Commission should continue to work on enforcement procedures.
in writing. - (PL) Mrs Grabowska's report proposes simplification of the child support system, across the entire European Union, which is why I support it. In Poland, many women are bringing up children on their own, while often the fathers are living and working in other EU countries, frequently avoiding the payment of child support. Enforcing payment in such circumstances is virtually impossible.
Closer cooperation between EU Member States in this matter will help creditors in the effective recovery of the money due to them.
in writing. - (LT) If this regulation is adopted, it will be easier for citizens to live. Primarily, it aims to simplify the procedure of identifying maintenance obligations. In addition, the Regulation provides that when Member States pass a decision on maintenance obligations, such a decision will be binding in all Member States. According to the Regulation, an operational system of cooperation between the central authorities of Member States shall also be established to help creditors recover debts.
I should like to express my satisfaction that Mrs Grabowska's report is being put to the vote today, first and foremost because we have been waiting for the revised version of the regulation in question for a long time, and secondly, because this vote should enable the text to be adopted while the French Presidency - a Presidency that has spared no effort to bring the text to a successful conclusion - is still in office.
As you will be aware, currently within the European Union, when there is a divorce and children are involved, it is often difficult and tedious to ensure that maintenance allowances are actually paid if one spouse has gone to another country.
The proposed text, which I endorse, should make European citizens' lives much easier when it comes to maintenance obligations, and should help creditors recover their debts. By abolishing the exequatur, it makes any decision on maintenance obligations for the absent spouse that is delivered by a court in one Member State immediately applicable in all the others. It will also enable the citizens concerned to carry out, from their place of habitual residence, the formalities needed to obtain attachment on wages or on a bank account, to activate the cooperation mechanisms, and to have access to information making it possible to locate debtors and to evaluate their assets.
in writing. - I welcome my colleague's report on Maintenance obligations which aims to assist the recovery of maintenance payments within the European Union. This Regulation seeks to enable a creditor to obtain an enforcement order for payment - which is capable of circulation without obstacles in the European Union area of justice - more easily, quickly and free of charge in most instances. This will consequently enable regular payments of the amount due and make maintenance obligations from one member state applicable in another. Doing so will simplify the lives of EU citizens and provide additional support through increased Member States cooperation.
I feel that this report is vitally important at a time when the need to harmonise legislation in European Union Member States is being felt in several areas, including with regard to maintenance obligations.
The revised version of the regulation on jurisdiction, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations clearly stipulates the criteria and situations where this type of duty is enforced by law.
Maintenance obligations are personal and continuous, not to mention unilateral.
This regulation makes life easier for citizens of European Union Member States in terms of the procedure required for establishing maintenance obligations. More specifically, as soon as the decision is announced in one Member State, this will have the same binding effect in all Member States. This is a vital aspect if we remember that many citizens reside in a different Member State to the one in which they were born or the decision on maintenance obligations was made.
This regulation will make life easier for citizens. Simplification was one of the results we wanted to achieve, especially with regard to the procedure required for establishing maintenance obligations.
Consequently, the regulation stipulates that as soon as the decision on maintenance obligations is announced in Member States, this will have the same binding effect in all Member States.
In addition, the regulation provides for organising an operational system supporting cooperation between central authorities in Member States, which will help creditors recover the sums of money they are owed.
The end result we have before us is a compromise which we are happy to support. This means that EU citizens could benefit from this as soon as possible.
As regards the implementation procedures, the European Commission needs to continue working on these.
We cannot help but be pleased with the news that it is intending to do so and hope that this will enable citizens to reap the benefits as soon as possible.
Effective implementation, however, is the fundamental aspect which would ensure that there is a common, harmonised system of recognition and enforcement of decisions in matters relating to maintenance obligations in the European Union.
The report on jurisdiction, applicable law, recognition and enforcement of court decisions and cooperation in matters relating to maintenance obligations analyses and assesses the amended version of the relevant Council regulation.
The main objective of the Regulation is simplifying the principles concerning the determination of maintenance obligations (key to efficient recovery of claims) and organising an efficient system of cooperation between EU Member States in matters relating to such obligations.
I fully support the report. It represents a compromise between the European Commission's proposals and the expectations of the Committee on Civil Liberties, Justice and Home Affairs.
Prompt adoption of the Regulation - before the end of 2008 - will enable individuals to quickly benefit from it, which is a priority in this particular case.
in writing. - (LT) Metrological rules of Member States are applied to many categories of measuring instruments and products. This Directive contains a set of general provisions for EC model approval, initial verification procedures and metrological control methods. While implementing directives applicable to the various categories of measurement instruments and products, the technical design, performance and accuracy requirements, and control procedure are set. Approval of the EC model of measurement means at the EU level that Member States are allowed to carry out initial screening, or, where it is not mandatory, instruments can be released to the market and used. This new version of the Directive includes amendments related to the regulatory procedure and verification; therefore the codified version of Directive 71/316/EEC should be replaced with the new version.
in writing. - (FR) On the basis of Mr Mitchell's report, I have voted in favour of the proposal for a regulation of the European Parliament and of the Council establishing a facility for rapid response to soaring food prices in developing countries.
I support this initiative providing the European Union with a new development policy instrument to tackle the key problems linked to the rise in food prices that has sparked riots, unrest and instability in several countries, threatening the results of many years of investment in politics, development and peace keeping. Hundreds of millions of people have seen their poverty exacerbated and the recent progress made towards achieving the Millennium Development Goals has been undermined. Faced with the EUR 18 billion needed, the Union plans to fund 10%, that is to say EUR 1.8 billion and, given the funding already available, it is a question of an additional package of EUR 1 billion. I do not agree with the Commission's plans to draw the finance from funds reserved for agriculture.
I naturally voted in favour of the report. As also pointed out in the report, the Commission made a bold decision with its proposal to allocate EUR 1 billion to the food crisis, and I believe that both the Commission and the Council should receive our full collaboration in order to adopt this important legislation. Combating the food crisis calls for tangible efforts at various levels and all the Community institutions need to work together to attain appreciable results.
in writing. - We of course sympathise with the plight of poor countries. However, we feel that the EU policies, such as the common fisheries policy, common agricultural policy and protectionism in trade, are at the root of many of these problems in the first place. We believe nation states are best placed to help developing nations on an intergovernmental basis, not top-down supranational agencies whose policies are to blame in the first place.
in writing. - MEP Mitchell presented a plan which articulates a collective Community response to the rising and volatile costs of food in developing countries by providing guidelines for rapid responses and safety net procedures for forthcoming harvests. The facility also seeks to provide structural long term support, which is graduated and differentiated according to the needs and requirements of each situation. It provides for 1 billion Euros to be allocated until 2010, according to strictly regulated criteria. Food security provides a basis for Development of all kinds, and combating hunger worldwide is a complex but essential question for which we urgently need to find a solution for. I am delighted to support MEP Mitchell's report.
In his explanatory statement, the rapporteur, with emotion in his words, urges the European Union to give the rest of the world the spare resources from its budget! This is a peculiar and dangerous perspective on the management of public money, one that is accompanied by threats and apportionment of blame.
There was no need to go to these lengths to persuade us to help the countries most in need.
I would, however, like to make the following three points:
The explosion in global food prices certainly affects the populations of the developing world in particular, but it also affects millions of EU citizens. What is the Commission doing for them?
Is it really necessary to entrust management of this emergency aid to the Commission, when the latter is largely responsible for this situation? It is behind the agricultural Malthusianism in Europe, which contributes to the rise in prices. Its trade policies promote export cultures in the poorest countries. In the same circumstances, and with priority given, as it is, to the market and free trade, the proposed measures to support local agriculture appear doomed to failure.
Lastly, what is being done to combat the absurd and immoral speculation that reigns over the food commodities markets?
in writing. - (SV) High food prices mainly impact those who are worst placed in the world. Together with the crises on the financial and energy markets, there is now a risk of substantial deterioration in the circumstances of large groups of the population.
We realise that the situation that has arisen calls for action. However, we do not share the rapporteur's ambition to set up a further EU mechanism for distributing financial assistance. Development aid, its extent, orientation and content are a good example of something that the June List believes must be determined primarily at national level and secondarily via cooperation through UN bodies. The June List questions the role of the EU, since it ought to be possible to find solutions to the current food shortage through international forums instead. For the reasons given above, we have chosen to vote against the report in its entirety.
in writing. - (PT) We believe that amendments have been made that improve the initial proposal of the European Commission, namely: the need to favour production and local products and small-scale farmers in particular, to the detriment of production for export; the necessary involvement of producers' organisations in defining programmes and for these to give priority to small-scale agricultural holdings; that aid not be granted to the production of raw materials for luxury goods or biofuels (we regret that on this point genetically modified organisms (GMO) were not excluded).
However, it is essential to emphasise that this initiative should be seen within the context of the policies of the EU, which may reduce it to a bargaining chip or condition for imposing its economic interests. We are referring to pressure on the African, Caribbean and Pacific Group of States (ACP States) to conclude an agreement within the World Trade Organisation (WTO) or the EU's Economic Partnership Agreements; the EU is seeking to use the impact of the economic crisis to impose these.
It is also worth noting that this initiative does not conceal the reduction in so-called development assistance by the EU, nor the swollen sums of the relaunched arms race and the militarisation of international relations, in which the EU is playing a central role.
It is clear that the EU is giving with one hand only to, later on or straightaway, go begging with both ... hypocrisy.
in writing. - (HU) I agree with the rapporteur that the financial crisis is no reason for us to reduce our assistance to the starving people in the developing world. I would note, of course, that within the European Union as well there are people who find themselves in a difficult situation because of soaring food prices. And this is true not only in the new Member States but in the old ones as well.
One of the causes of the rise in food prices is undoubtedly the rapid increase in production of biofuels. If fuel can be sold at a higher price, then it either squeezes cheaper foodstuffs out of production, or drives the price of the latter up as well. Therefore the EU must not import biofuel from countries or larger regions where doing so threatens the affordable food supply of the local population.
Biofuel plays an important role in renewable energy, but if we use it unthinkingly, this can give rise to serious tragedies. The European Union must therefore base its use of biofuel essentially on production within the EU. Because such fuels drive up local food prices and endanger rainforests, importing them from the developing world is not to be recommended.
in writing. - (NL) The Dutch People's Party for Freedom and Democracy delegation has abstained from the final vote on the Mitchell report on a rapid-response facility for measures against the sharp increase in food prices in the developing world, because it has serious doubts as to whether the proposed measures will have the desired outcome. Improving agricultural production in the developing world requires a more structural approach than a sum of 1 billion that has to be spent within three years. In addition, the Dutch People's Party for Freedom and Democracy delegation is of the opinion that too much emphasis is still being placed on channelling funds to UN organisations and the World Bank. The Member States could also do this directly. Instead, the European Union and related organisations, including the European Investment Bank (EIB), should take the lead in this.
in writing. - (PL) I voted for the adoption of Gay Mitchell's report. The European Union must be able to react quickly to food crises. The world crisis has shown just how fragile the economic situation of rich countries can be. We should remember that poor and developing countries are exposed to much greater problems. One of them is the rapid increase in the number of people at risk of hunger.
In dramatic famine disaster situations, we should not waste valuable time on implementing the appropriate financial procedures. I feel certain that the new instrument will enable us to perform what is one of our fundamental duties - the effective saving of human life.
As the President of the World Bank pointed out, the problems of malnutrition could be deemed the forgotten Millennium Development Goal. The EU should take a number of areas into greater consideration. These include financing World Food Programme needs, work involving various organisations to assess countries' needs, aid for small farmers (in the short term, and also an analysis of food price volatility in the long term); long-term challenges in the area of production and productivity, neglected research plans, and the need to find risk management solutions (such as drought-related financial derivatives).
in writing. - I support this report because in the current global financial crisis it is more important than ever to meet our commitments with developing countries. The additional EUR 1 billion will make sure that developing countries are not left behind.
in writing. - (IT) I intend to vote in favour of Mr Mitchell's report on establishing a facility for rapid response to the alarming soaring food prices in developing countries. In particular, I agree with the rapporteur's opinion when he says that the soaring food prices cannot and must not just be the stuff of newspaper headlines. The fact that the much talked about globalisation of the markets has led to more people living beneath the poverty line throughout the world is worrying. It is more worrying still, however, to have many fine words spoken but few tangible, effective measures put in place at international level. I therefore welcome the fact that the rapporteur stresses the need for a rapid response and that reference is made to a system where emergency social safety-net measures are accompanied by a desire for funding which can provide greater and improved access to agricultural inputs and services, taking into account the need to act at local level in a differentiated manner.
in writing. - This is a time of deep financial and food crisis. Rising food prices have had extreme negative effects in developing countries. Poverty has increased and achievement of some millennium development goals is threatened. High prices have resulted in riots and instability. Therefore I voted to support this proposal to take EUR 1 billion of unspent support for EU farmers and use it to assist struggling farmers in developing countries to buy essential items such as seeds and fertilisers. I am pleased that we in the European Parliament have been able to reach a consensus with national governments on the details of how this will work.
in writing. - (SV) We Swedish Social Democrats believe that these reports are a step along the way towards combating improper tax evasion more effectively. With regard to the new Swedish VAT rules that entered into force on 1 January 2008, these reports will unfortunately involve a certain amount of additional administration for certain businesses, but we believe that the changes are justified and proportionate to the aim and have therefore decided to vote in favour.
On the basis of the report by my esteemed Spanish colleague, Mr García-Margallo y Marfil, I voted in favour of the proposal for a Council directive amending the 2006 Directive on the common system of value added tax to combat tax evasion connected with intra-Community transactions.
Currently the system for exchanging data on intra-Community goods supplies, which was implemented within the context of the VAT transitional arrangements adopted at the time of the changeover to the internal market, is no longer an adequate means of effectively tackling tax fraud connected with intra-Community transactions. It should be noted that the measure forms part of a range of measures, some of which are explicitly designed to increase the legal certainty of businesses and to reduce their administrative burdens, as well as to significantly improve the exchange of information and the cooperation between tax authorities. I endorsed the amendments in which it is laid down that, two years after the entry into force of the directive, the Commission will have to draft a report assessing the effects of the directive, with special emphasis on the administrative costs that the new obligations entail for the taxpayers concerned and on the degree of effectiveness of these obligations in the context of the fight against tax fraud.
in writing. - (PT) In general we agree with the proposals of the rapporteur which aim to improve the document of the European Commission on the fight against tax evasion connected with intra-Community transactions.
It is true that VAT evasion affects not only the financing of Member States' budgets but also the overall balance of the European Union's own resources in so far as reductions in VAT own resources have to be compensated for by an increase in the gross national income of own resources.
Also, it does not seem negative to me that there should be an evaluation report on the impact of the present directive, in particular on the administrative costs of the new formal obligations for individuals affected, and of the effectiveness of those formal obligations in combating tax evasion.
However, we have serious reservations about relative justice in the rules of the existing system and their application. That is why we abstained from the vote on this report.
We voted against the two reports by Mr García-Margallo y Marfil on combating tax evasion connected with intra-Community transactions, or, to put it plainly, VAT fraud in trade between Member States.
Naturally we condemn this fraud and endorse intergovernmental cooperation between the relevant national agencies. What the rapporteur proposes, however, goes far beyond this, with the creation of a single 'EU tax record' available to national administrations, for the purposes of gathering data about persons who are alleged to have been involved, in one way or another, in fraud, and of preventing them from creating or managing a company anywhere in Europe. On whose behalf? In accordance with a judicial, administrative or purely arbitrary decision? Taken at what level? On the basis of which powers enshrined - or not, as the case may be - in the Treaties?
The supremacy of decisions at European level, the self-conferral of quasi-penal powers, the European Commission's overblown executive role and more red tape for companies at a time when we are crowing about the Small Business Act for Europe -we find all of this unacceptable.
in writing. - (DE) Every tax system is accompanied by tax evasion. The question is only how best this can be checked. With all measures, it must at any rate be ensured that small and medium-sized enterprises are not swamped by bureaucratic expense. In the first instance, tax evasion must be dealt with in a big way.
Any kind of improved cooperation is undoubtedly of benefit, as long as it does not degenerate to the effect that the EU usurps the decision-making powers of the Member States for itself. An agreed procedure between the EU Member States in which there is no fundamental change to the existing systems must be at the forefront. For this reason, I have voted against this report.
in writing. - (IT) I voted in favour of the report by Mr García-Margallo y Marfil on combating tax evasion connected with intra-Community transactions, with particular reference to the common system of VAT. I agree with the need to combat tax evasion connected with intra-Community transactions and believe that, in the context of the single European market, administrative cooperation between the Member States should be strengthened in this regard. For transactions not concluded within national boundaries, it is necessary for measures that fall mainly within national competence to be accompanied by measures of joint accountability at European level, exchanges of good practices and formal tax obligations.
in writing. - (FR) On the basis of the report by my esteemed Spanish colleague, Mr García-Margallo y Marfil, I voted in favour of the proposal for a Council regulation amending Regulation (EC) No 1798/2003 to combat tax evasion connected with intra-Community transactions.
The Commission must centralise the information relating to actions taken by Member States to combat tax evasion, show which of these were most successful and recommend what measures it deems most appropriate for correcting fraudulent behaviour. The Commission will put together a set of indicators identifying the areas in which the risk of failure to meet tax obligations is greatest. National tax administrations must be motivated by the need to remedy fraud and help honest tax payers to fulfil their obligations. On the basis of the data collected when assessing the application of the regulation, the Commission must draw up a set of indicators to determine to what extent each Member State will collaborate with the Commission and with the other Member States, by providing them with the available information and the help required to correct fraud. The Member States and the Commission must periodically assess the application of the regulation.
in writing. - (PT) In this case as well we generally agree with the proposals of the rapporteur that aim to improve the document of the European Commission. That is the case with the proposal that insists on the need for the European Commission to fully inform the European Parliament of the measures envisaged, in accordance with the Agreement between the European Parliament and the Commission on procedures for implementing Council Decision 1999/468/EC.
I also agree that the Member States and the Commission should periodically evaluate the application of this Regulation. However, the proposal that the Commission should draw up a set of indicators with a view to ascertaining to what extent each Member State will cooperate with the Commission and the other Member States does not seem sufficiently clear to me, even though it is apparent that there are criticisms of the Court of Auditors relating to the lack of effective administrative cooperation in combating tax evasion in the area of VAT. The possible exchange of good practices and preparation of analyses cannot justify a greater levy in areas that call into question the principle of subsidiarity.
That is why we abstained from this vote.
in writing. - (FR) Having voted in favour of the joint resolution tabled by four political groups, including the Group of the European People's Party (Christian Democrats) and European Democrats, on the step towards improving the environment for SMEs in Europe - Small Business Act, I should like to pay tribute to the tremendous work accomplished by my French fellow Member, Mrs Fontaine, and by the French Presidency, with Minister Lagarde. There is an urgent need for the Member States to confirm their intention formally to accept the SBA during the European Council of December 2008, to be held in Brussels. This is to ensure that the SBA has the high profile it requires at the same time as its provisions are made legally binding, thereby creating a really positive impact on the environment for SMEs. The latter form the basis of a very substantial part of the economic fabric and unquestionably have a social role to play as human-sized enterprises. However, they are fragile and merit special attention. As part of the interest it must show in its wealth creation system, it is vital that the European Union give its support to SMEs.
in writing. - (IT) I voted in favour of the report. Small and medium-sized enterprises are the vital heart of Europe's economy, both in terms of growth and innovation, and in terms of employment. A policy supporting them, therefore, means guaranteeing the stability of the whole system, which is all the more important at this time of global crisis, which can only be tackled by remembering the real economy. We should therefore support every effort but must not forget that we still have a long way to go and we must honour our commitment.
in writing. - (FR) We voted in favour of the resolution on improving the environment for SMEs within the framework of the Small Business Act, because we are aware, as we have been saying for years, of the key economic role played by SMEs as the main generators of wealth and jobs.
The problem is that, today, this is all still in the realm of the theoretical. It is the same institution, the Commission, which calls on the Member States to 'think about small businesses first', but which then introduces more opaque, incomprehensible legislation and administrative and regulatory restrictions. It is the Commission which, despite the obligation incumbent upon it, botches the impact studies that have to accompany its legislative proposals. It was the Commission which implemented a policy on access to public procurement contracts, with the result that local SMEs are being systematically ousted in favour of large European-wide businesses, in the name of sacrosanct competition. It was the Commission which, obsessed with fiscal harmonisation, imposed the current restrictions on VAT rates.
Yes, the time has come to finally give priority to all these small businesses, and to their directors and employees, and to do so, first and foremost, in European regulations.
in writing. - (PL) Improvement of the situation of small and medium-sized enterprises in Europe and support for the European Charter for Small Enterprises is of tremendous importance for the efficient development of the European Union's economy and entrepreneurship, and I have therefore decided to support the resolution.
Any administrative simplification in starting a business, simplification of regulations and elimination of unnecessary laws cannot but speed up the procedure of creating small and medium-sized enterprises, which offer employment to millions of people.
in writing. - (PT) We know how the banking sector and other financial companies are being supported, under the pretext of avoiding a crisis in the financial sector and its possible repercussions. However, the crisis of capitalism is far more widespread and already includes serious repercussions, specifically in the economic sphere in which micro-, small and medium-sized enterprises predominate.
That is why, although it is clear that only by breaking with current policies of economic liberalisation is it possible to find lasting alternative solutions, we support any individual measures that could ease the severity of the situation of thousands of micro-, small and medium-sized enterprises.
However, we insist that the creation of an atmosphere favourable to micro-, small and medium-sized enterprises necessitates, first and foremost, increased purchasing power for populations, increased salaries for workers and improved pensions and retirement funds.
Therefore, with our vote on this resolution we should just like to underline our desire that it should not be another mirage from the propaganda that is customary at these times. This support must actually reach the micro-enterprises and SMEs and not get swallowed up by bureaucracy.
in writing. - (PL) I wish to express my support for the adoption of the Charter for Small Enterprises, intended to improve the situation of such enterprises in the EU. It is well known that SMEs play an important role in the European economy, providing approximately 100 million jobs, and representing a major source of income for Member States and the regions. Many of these companies are actively involved in conduct innovation.
In this context, it is important to recognise that there is no justification for the many barriers still encountered by small and medium-sized entrepreneurs. We must also remember that such enterprises are very sensitive to intensified competition and to all financial and administrative problems. Simple and clear legal provisions are essential to their proper operation.
Hence the unavoidable need for intervention by the European Parliament which, having the appropriate legislative instruments at its disposal, can respond to the perceived needs and contribute to the removal of the remaining barriers. What is extremely important, especially at a time of continuing economic collapse, is to provide access to sources of finance.
I welcome the European Investment Bank's proposal for a new package, which allocates EUR 30 billion in loans to SMEs. Nonetheless, we need to consider increasing this amount, since the failure of a large number of small enterprises would have dramatic consequences for many individuals.
I feel certain that in the circumstances the Council will approve the Charter for Small Enterprises and will require Member States to implement its provisions.
in writing. - (DE) For many years now the EU has advocated - at least on paper - the promotion of small and medium-sized enterprises (SMEs). However, you can say what you like on paper, but actions speak louder than words. SMEs continue to face bureaucratic hurdles, large enterprises continue to access subsidies with ease, while medium-sized enterprises are reduced practically to the status of supplicants. Regulatory frenzy frequently stifles small enterprises, while groups of enterprises can afford experts to take advantage of any loophole.
Therefore, following the example of the US, EU laws must be subjected to a cost-benefit analysis for small and medium-sized enterprises and the dismantling of bureaucracy must be promoted in order to remove expensive multiple charges where there is an obligation to inform and notify. The proposal under consideration appears to be a further step in the right direction at any rate, which is why I also voted in favour of it.
in writing. - If ever there was a time that support was needed for small businesses and SMEs, it is now. The current economic climate is acutely affecting them, whether it is difficulties with maintaining cash flow or the impact of reduced consumer spending.
We must ensure that, in the context of the current economic crisis, SMEs are still able to access adequate financing, especially at this time when banks are not lending to small businesses. More generally, unnecessary administrative and bureaucratic burdens should be removed. SMEs are the backbone of small economies in Europe, such as Northern Ireland. We should be encouraging innovative entrepreneurs rather than placing obstacles in their way such as excessive red tape.
The Small Business Act is a step forward, but it must be swiftly adopted by the Council and fully implemented by Member States so that it has a really positive impact.
During the current difficult economic climate, small and medium-sized enterprises could be, in many cases, the first to be affected, with the most severe consequences.
Bearing in mind that in some Member States, such as Romania, SMEs account for more than 60% of GDP, support measures need to be taken, will be welcomed and, most of all, are urgent.
Another measure which is welcomed is the new package from the European Investment Bank amounting to EUR 30 billion, earmarked for loans to SMEs. I sincerely hope that these loans will also be easily accessible to small businesses in new Member States, such as Romania or Bulgaria.
in writing. - (GA) We certainly have to address and direct our attention to the major challenge involved in stabilising and reforming the financial system. However, as representatives of the ordinary people of our countries, it is also our urgent duty to focus on what is known as the 'real economy'.
The people of Europe are suffering at present as we are in the middle of an economic crisis. It would be easy to adhere completely to conservative policies at this time, policies that would be aimed only at stabilising the financial system. However, instead of doing that we must focus on rebuilding the economy from the bottom up.
In the west of Ireland, around 70% of the work force are employed by small businesses. These small businesses are the economic pulse of the west of Ireland. Not only do we have to protect these businesses, we must also encourage entrepreneurship, growth and development in this sector. To this end, I sincerely welcome the initiatives being launched by Irish and European institutions lately to support the small business sector. I ask the private and financial sectors and the policy-makers to continue and add to these initiatives.
in writing. - (EL) The European Small Business Act comes within the anti-grassroots, anti-labour Lisbon Strategy and efforts by the EU to complete the single internal market to the detriment of workers and their rights.
Using the bait of reduced VAT rates for services provided locally and services which employ a large number of workers, the EU is trying to wring the consent of small and medium-sized enterprises to the choices of big business, which is promoting these plans in order to serve its own interests, not those of small businesses or the self-employed.
The President of the Commission, José Manuel Barroso, set out the real scales of the businesses to which the act relates, which he defined as those which benefit fully from the single market and expand on to international markets in order to develop into global competitive undertakings, and Commissioner Günter Verheugen highlighted the reactionary ideological tenor of the act by emphasising that what is important in it is the social recognition of businessmen and the attraction of starting a business career, in order to change the negative perception of the role of businessmen and the assumption of entrepreneurial risk.
However, the substance of the proposal lies in the new dispensation for private European companies, which will allow a 'private European undertaking' to trade in all the Member States of the EU and circumvent the current obstacles of any social control.
I voted in favour of this resolution on the steps towards improving the environment for SMEs in Europe as they are fundamentally important to the European Union's economy, including Romania's.
Small and medium-sized enterprises provide more than 100 million jobs and are a key factor in economic growth.
Particularly during this period of economic crisis, we need to use every means available to us to support this sector, which may provide the platform for economic recovery.
I support the implementation of the new European Investment Bank package which will provide EUR 30 billion, earmarked for loans to SMEs. I am also asking for this fund to be developed and increased in the future.
I think that it is vitally important that Member States too devise and implement measures to support SMEs nationally, to supplement the measures taken at European level.
in writing. - (IT) I voted in favour of the motion for a resolution on improving the environment for SMEs in Europe - Small Business Act. I am firmly convinced that SMEs, accounting for more than 90% of businesses in Europe, make a decisive contribution to the economic growth of the European Union. This is why we need a European law on small businesses: the Small Business Act, which can only be effective if there is a practical commitment at national and European level to implement it. Furthermore, I agree that we should call on the Council to confirm its intention to officially adopt this law at the forthcoming European Council, in order to ensure a fair, adequate level of visibility for such an important initiative.
in writing. - (PL) In today's vote, I supported the adoption of a resolution intended to improve the situation of Europe's small and medium-sized enterprises.
The Charter for Small Enterprises will contribute to the development of the Polish economy, as well as the European economy as a whole.
Currently, over 100 million European jobs are provided by small and medium-sized enterprises. They are the drivers of their economies. It is my view that especially today, at a time of economic crisis, the resolution emphasises the need to support the regulations introduced in the Charter.
Restoring the EU's financial situation will require more than assistance to large financial institutions. We need above all to take specific action to support small and medium-sized enterprises; action which will enable them to deal with imperfect markets and will make it easier for them to do business.
Obviously, the Charter for Small Enterprises will not solve their problems. But it will formulate the principles ensuring equal treatment of SMEs, and bring in the initial framework of a policy aimed at enterprises.
I voted in favour of the joint resolution tabled by six political groups on the EU Code of Conduct on Arms Exports. I agree with the principles according to which it is necessary to prevent irresponsible arms transfers by the strict application of the Code's criteria to both companies and national armed forces, and to prevent illegal arms trafficking by calling on all Member States that have not yet done so to transpose into their national legislation the 2003 EU common position on the control of arms brokering. We must encourage the conducting of investigations into violations of arms embargoes and improve the quality of the data submitted by the Member States in the context of the Annual Report on the Code of Conduct. That said, let us not be naïve - in this complex and dangerous world in which we live, these subjects are sensitive, and that is why I rose up to oppose the oral amendment tabled by Mr Pflüger. In my eyes it is too quick to make a link between the Code of Conduct, the implementation of the future Directive on intra-Community transfers of defence-related goods, and the control of arms exports.
in writing. - I strongly support this resolution. The adoption of a common position on the Code of Conduct on Arms Exports to third countries is vital for the orderly implementation of the future Directive on intra-Community transfers of defence-related goods and for an official control of arms exports.
It is true that we need a solid legal base for this Code of Conduct that will allow us to look again at the current arms embargo against China. There are still difficulties with Beijing, but they should not be bracketed on this issue between Burma and Zimbabwe.
in writing. - (PT) Within the framework of the current arms race and militarisation of international relations, in which the US, NATO and EU are playing a central role, any initiative that - even if in a limited and insufficient way - contributes to restricting arms exports will be a step in the right direction.
However, what characterises the EU is its option of giving new impetus to the 'Europe of Defence' (a euphemism for intervention and aggression), reaffirming its 'goal of strengthening the strategic partnership between the EU and NATO' and adapting it to current needs, in a spirit of complementing and strengthening each other.
You only have to look at the draft conclusions of the European Council of 11 and 12 December regarding the strengthening of the European Security and Defence Policy (ESDP) - which prepares the position of the great powers of the EU for the NATO Summit of April next year - which offers the prospect of a qualitative leap in the so-called 'European Security Strategy' (of 2003) and the establishment of new goals for 'strengthening and optimising European capabilities' over the next 10 years, 'to enable the EU, in the coming years, to conduct simultaneously, outside its territory, a series of civilian missions and military operations of varying scope, corresponding to the most likely scenarios'.
in writing. - (EL) At a time when EU workers pay extravagant amounts to fund defence programmes and to develop military research, at a time when the EU arms industry is growing and the 'legal' sales of all types of weapons that are produced return huge profits to the companies, at a time when the EU as a whole is continually being militarised, at a time when the people are suffering under the new order in which the EU is actively participating with the USA and NATO, we can only consider ironic the discussion and the request tabled for the approval of a common EU position and the adoption of measures for the implementation of the so called EU Code of Conduct on arms exports.
The increase in imperialistic aggression and competition, which will be fed even more by the capitalistic financial crisis, has led to an increase in military spending which has even surpassed that of the cold war era. From this point of view, the effort to enforce regulations regarding arms export is an attempt to mock and deceive the people.
The response of the workers of the EU should be to fight against EU militarisation, the European Union army and the defence programmes, to stand united and fight a warmongering EU.
in writing. - (FR) I voted in favour of the own-initiative report by my Belgian fellow Member, Mr Staes, on the European Court of Auditors' special report No 8/2007 concerning administrative cooperation in the field of value added tax (VAT). While we should welcome this Court of Auditors' special report, its conclusions are worrying in many respects, particularly in the light of the observations that Regulation (EC) No 1798/2003 on administrative cooperation in the field of value added tax is not an effective administrative cooperation tool, given that several Member States are standing in the way of its implementation and that the Commission's role is limited. It is vital, however, that the Commission starts infringement proceedings against Member States that delay the transfer of information. The Commission's proposals to amend the VAT Directive and the Regulation on administrative cooperation in the field of VAT are a good thing. I support the creation of a task force made up of the competent Commission services, the Directorate-General for Taxation and the Customs Union, and the European Anti-Fraud Office (OLAF).
in writing. - I welcome this report, which paves the way for collective action from Europe as regards obtaining accurate figures relating to VAT fraud, and what it costs Britain each year.
in writing. - I and my British Conservative colleagues are fully supportive of improving the position of women in all aspects of society. We believe that women should have equal opportunities in many of the areas identified in the report. We also believe in women playing a full role in politics. We understand there are specific issues to be resolved in the context of the Balkans and urge the national authorities to take steps to improve opportunities for women.
However, we are concerned at the call for quotas, which we believe is not the way forward for women or men. Also, we do not support the establishment of the European Institute for Gender Equality.
in writing. - (IT) I voted in favour of the report. Achieving gender equality is an essential condition for all of the countries that are candidates for accession to the Union. The Balkans' turbulent history makes taking action, as well as monitoring the situation, more difficult. Although the democratisation process is making progress, much still remains to be done. In the Eastern Balkans, many women still suffer from discrimination and live in physically unsafe and economically and socially insecure conditions. The regulatory framework should therefore be further improved.
In this respect, ratification of UN Convention 1979 on the Elimination of all Forms of Discrimination against Women (CEDAW) can no longer be delayed. By eliminating all forms of violence and inequality, our goal must be to guarantee women their right, not only to be equal to men, but also to express, with no restriction whatsoever, all the complexity and richness of womanhood, in every aspect of their life.
in writing. - (PL) I have supported Mrs Gurmai's report describing the situation of women in the Balkans, because it raises vital issues which, regrettably, do not concern that region alone, and are not isolated cases.
The most urgent issue is to stop the wave of crimes against women. Domestic violence, sexual exploitation and above all trafficking in women and children are common occurrences today.
in writing. - (SV) We have chosen to vote in favour of the report, as it deals with several very important issues relating to the situation of women in the Balkans. However, we would like to make it clear that we are opposed to demands to introduce quotas. How political parties and national parliaments choose to organise themselves is not something that should be decided by the EU, but by the parties and parliaments themselves.
in writing. - (PT) I voted in favour of the Gurmai report on the situation of women in the Balkans, because it calls attention to the fact that, in spite of economic growth, the women of this part of Europe continue to face countless forms of discrimination.
I think that the various recommendations of this report, if put into practice, are a model for changing the current situation, promoting greater social protection and stimulating greater participation by the women of these countries. This is the case with those measures aimed at combating the scourge of domestic violence and unequal pay; positive discrimination measures, such as the quota system, and infrastructure for caring for children and the elderly, with a view towards helping to eliminate restrictions on access to the labour market for these women, and so on.
I should also like to underline the importance that the report gives to investment in education as a means of drastically reducing stereotyping and helping to prepare future generations for a more fair and equitable society.
in writing. - I warmly welcome Ms. Gurmai's report which does much to document the progress of women's rights in the Western Balkans. The ideal of gender equality is one to which we, as Parliamentarians, must be fully committed and do all in our power to support. The establishment of equal relations between men and women is essential to securing full human rights and I trust that this will advance further in the context of meeting the acquis.
I note with concern the disproportionate dangers to which women are exposed with regard to domestic violence, trafficking and forced prostitution. I fully support issues related to combating trafficking in human beings and discrimination against Roma women, and would look most favourably on the aggressive tackling by each of the countries of the Western Balkans.
in writing. - (PT) Although there are aspects of the general political view of the region to which we do not fully subscribe, we are in agreement with the importance given to the role of women and the need to guarantee equal rights and equal possibilities of participating in the labour market. These are indispensable for women's economic independence, for national economic growth and for the fight against poverty, to which women are more vulnerable than men.
As is established in the report, women were disproportionately affected by cuts in social services and public spending such as health care, child and family care because, as it points out, these non-wage benefits and services which were previously provided enabled women to participate in paid employment and consequently to reconcile work and family life.
However, special measures are necessary now, aimed at preventing the feminisation of 'lower paid' sectors, including rural areas, the existence of the 'gender pay gap' and the need to create good quality, accessible and reasonably priced infrastructure for caring for children and the elderly. The importance of physically and psychologically rehabilitating women victims of the war stands out.
in writing. - I welcome this report, which reveals current problems relating to the situation of women in the Balkans, such as the lack of up-to-date statistics about gender equality. The report highlights the fact that these countries are often source countries for human trafficking, poverty and the domestic pay gap.
in writing. - The situation of women in the Balkan states needs to be addressed as accession talks continue to progress. As my party, the EPP-ED, was founded on the ideals of equality and justice for all people, I believe that it is the role of the European Parliament to act as a defender of the basic fundamental rights that we believe should be guaranteed to all human beings, especially in the various candidate countries. It is obvious that true democracy can only exist when all citizens of a nation are given equal rights and equal opportunities. The political, economic, and social context of the situation of women in the Balkan states is lagging. As a doctor, I see this as especially important in the realm of women's health, as gender discrimination creates a severe lack of progress in medical areas like cervical cancer, breast cancer, and psychological rehabilitation for sexual violence. I urge the European Parliament to act responsibly, in order to assure the women of the Balkan states that their voices will be heard.
in writing. - (SV) We share the rapporteur's concern regarding the vulnerability of women in the Balkans. There is clearly a great need to take action to deal with a number of problem areas. We are in favour of several of the wordings that aim to improve equality in the region, access to child care and care for the elderly, the importance of combating stereotypes and discrimination as well as the necessity of those countries that are working towards EU membership fulfilling the Copenhagen criteria.
At the same time, we are critical of how the European Parliament tirelessly seeks to gain influence and political power at the expense of the national parliaments. Clear wordings in the present report also recommend far-reaching interference in the internal affairs of the Balkan States, a development to which the June List is highly opposed.
We are in favour of a number of the intentions both in the Committee's report and in the proposed alternative resolution. After careful consideration, the June List has therefore chosen to vote for the alternative proposed resolution.
in writing. - (SK) The EU is endeavouring to improve the situation in the Balkans because establishing a permanent peace in this part of Europe is a matter of great importance to it. After the break-up of Yugoslavia, fratricidal wars, ethnic conflicts, political and economic transformation and the creation of new states caused the Balkan countries to suffer from many traumas. Over the past two decades, they have undergone dramatic changes with the clear objective of becoming members of the EU. Croatia and the Former Yugoslav Republic of Macedonia have become candidate countries. Albania, Bosnia and Herzegovina, Montenegro, Serbia, and Kosovo under UNSCR 1244 are potential candidate countries. The prospect of accession to the EU is a huge motivation for creating policies and plays an important role in the implementation of objectives. For this reason, ensuring women's rights is a key requirement that these countries also need to meet.
Women who have been war victims are active participants in stabilisation and conflict resolution. Women must have equal access to the labour market and quality job opportunities. It is important that they are given a chance to engage in the political process. The same approach should be applied in the media and on the Internet.
I voted for Zita Gurmai's report, which examines gender issues and the situation of women living in the Balkans. I believe that the Commission will provide, among other things, on the basis of the recommendations in this report, pre-accession financial assistance to strengthen women's rights in the Balkans, in particular through NGOs and women's organisations.
in writing. - (SK) I have voted for this proposal, despite having reservations over the establishment of quotas. Even though some MEPs firmly believe that this is the best way to ensure the participation of women in political and public life, in my view it constitutes positive discrimination and an undervaluing of women to a certain extent. The participation of women in the democratisation of the Balkan region is essential. Resolving the situation in the Balkans requires a comprehensive vision, involving the contribution of both men and women. Women must have equal access to the labour market, including access to senior positions, and they must be adequately rewarded for their work, at a comparable level to men. If there are legislative obstacles to an equivalent status for men and women they must be removed. We must also seek to amend the negative image of women that has arisen through cultural differences and racial and ethnic discrimination.
In view of the prolonged period of military conflict in the region there is a need to devote special attention to the psychological and physical rehabilitation of women, who have often been the victims of sexual exploitation and violence. Respect for the human rights of both men and women should be the main criterion for any future acceptance of Balkan candidate states into the structures of the EU.
in writing. - (PL) Balkan women have suffered a great deal in recent years. They have experienced war and lost those nearest and dearest to them. Many women have been physically and emotionally scarred. When the war was over, new dangers emerged. I refer to people trafficking, prostitution and pornography, all of which have to be combated.
The difficult situation prevailing in the Balkan states has meant that women, despite acccounting for more than half of the population, are still bearing the enormous costs of the crisis. With the exception of Slovenia, women are paid far less than men in those countries. Women have suffered too as a result of budget cuts, mainly in relation to reduced funding for the health and family support services. The European Community should support those countries. It should provide those women with the opportunity to live in dignity, pursuant to the local traditions, religion and culture.
in writing. - (LT) Due to the Council Directive on the conservation of wild birds (79/409/EEC) of 1979 and related protection measures for breeding sites, there has been a disproportionate increase in the cormorant population, which has now spread far beyond the normal breeding sites into areas where these birds were not previously found.
This surplus in many regions of the European Union has had a direct impact on local fish populations and fisheries, so cormorants have become a European-scale problem. Cormorants consume 400-600 grams of fish daily, and they catch more than 300 000 tonnes of fish in European waters in one year. In many Member States, this equals several times the quantity of food-grade fish supplied by the professional inland and fisheries sector. Taken together, the aquaculture fish production of France, Spain, Italy, Germany, Hungary and the Czech Republic will be less than 300 000 tonnes.
Given the great mobility of cormorants, as migratory birds, it appears that European-wide coordinated action or a management plan is the only way to achieve the objective, and this should in no way be seen as opposing the Directive of 1979 on the conservation of wild birds.
in writing. - The report presented by MEP Kinderman has an EU wide cormorant Management Plan as its main subject. The cormorant feeds exclusively on fish and because of it large population (estimated at 1.8 million in Europe) its impact on local fish stocks, both wild and in aquaculture developments, is considerable. The cormorant is covered by the Birds Directive and there has been much discussion in recent years on how to resolve the conflict of considerable impact on fisheries. Some member states have adopted individual plans, but I am of the opinion, like the rapporteur, that the only effective solution is an EU wide cormorant Management Plan, for example, research into immuno contraception?
in writing. - (PT) The adoption of a European Cormorant Management Plan appears to be the most viable solution for reducing the damaging effect that these animals have on fishery resources in some regions of the EU. Cormorants, with a daily consumption of 400-600 g of fish, take more than 300 000 t of fish from European waters every year, representing a total of fish greater than the combined aquaculture production of France, Spain, Italy, Germany, Hungary and the Czech Republic. Although primary responsibility in this field rests with Member States and their regional or local authorities, it has already been demonstrated that purely local and/or national measures are not capable of reducing for any length of time the negative impact of cormorants on European fish stocks and fishing. A common, legally binding approach which is accepted and applied throughout Europe is therefore seen as the ideal solution for guaranteeing the central aims of this directive, particularly the 'good conservation status' of the species of bird in question, as well as a diverse group of species of fish. The defence of the legitimate interest of fishermen and fish farmers in the economic use of fish stocks is another factor, no less important, which could be safeguarded by an approach of this sort ...
(Explanation cut short under Rule 163 of the Rules of Procedure)
There is very reliable data showing that between 1970 and 1995 the European population of great cormorants overwintering on inland waters grew from less than 10 000 birds to roughly 400 000. Some people are now saying that there are over a million cormorants overwintering on European inland waters, although other researchers consider this a rather inflated figure. In a reply to a written question, Commissioner Dimas announced the preparation of an Action Plan for the related Mediterranean shag, although in my view not enough detail is given about methods for scaring the birds, including carbide cannons. These are among the various measures being taken in this field.
in writing. - I support this report, which suggests a coordinated action plan for the whole of Europe to abide by the directive on the conservation of wild birds whilst preserving fish specias as well as the interests of fishermen.
The population of cormorants in Europe has grown twenty-fold over the past 25 years and is now estimated to comprise almost 1.8 million birds. The impact of cormorants on fish populations has been confirmed in several cases by ichthyological studies, as well as by catch statistics within the EU.
I voted for Heinz Kindermann's report. I made my decision based on a petition by the members and supporters of the Slovak Fishing Union addressed to the EP. In view of the evidence of sustained damage suffered by aquaculture undertakings as a result of the rapidly growing number of cormorants on the territory of the EU, the petition requests a revision of Council Directive 79/409/EEC.
The possibility of granting exceptions for shooting cormorants provided by the current legislation does not provide an adequate instrument for dealing with this issue effectively, since these are very difficult to obtain in practice. Equally, experience shows that non-lethal methods for disturbing cormorants on rivers are inefficient.
The EP calls on the Commission to submit a cormorant population management plan in several stages to be coordinated at the European level, with the aim of reducing the increasing damage to fish populations, fisheries and aquaculture caused by cormorants.
I believe that the EP will help find a solution which, in the interest of preserving fish populations and with a view to the socio-economic importance of fishing, will satisfy fishermen all over Europe, including 120 000 active fishermen in Slovakia.
in writing. - (IT) I voted in favour of the proposal to establish a European Cormorant Management Plan to minimise the increasing impact of cormorants on fish stocks, fishing and aquaculture. Indeed, it is of capital importance to reduce the population of these birds, which take more than 300 000 tonnes of fish from European waters each year (equal to the consumption of France, Spain, Italy, Germany, Hungary and the Czech Republic combined). The current situation derives from Directive 79/409/EEC, which has led to a disproportionate growth in the cormorant population. This law has therefore had a direct impact on local fish populations and fishing, with cormorants therefore becoming a problem for Europe. This is why I agree with the rapporteur on the proposal for a coordinated action plan or management plan at European level, also bearing in mind the very considerable mobility of the cormorant as a migratory bird, provided that it by no means runs counter to the aims of the Wild Birds Directive of 1979.
in writing. - I raised some initial reservations about the Kindermann report, in particular whether or not an EU-wide plan was necessary given that cormorants do not present problems EU-wide, and the reference to listing the cormorant as a huntable species in Annex II of the Birds Directive. The reference to listing cormorants as a huntable species was removed in committee and the final report pushes for the development of guidelines, better data and monitoring, and more debate.
On this basis, I support Mr Kindermann's report.